Ah Wines, Inc. v C6 Capital Funding LLC (2021 NY Slip Op 06226)





Ah Wines, Inc. v C6 Capital Funding LLC


2021 NY Slip Op 06226


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


706 CA 20-01230

[*1]AH WINES, INC., GREAT COLISEUM, L.L.C., THE GREAT COLISEUM, L.L.C., GREAT COLISEUM, L.L.C., DOING BUSINESS AS AH WINES, LODI CITY WINERY, LODI WINE COMPANY, WINERY DIRECT DISTRIBUTORS AND JEFFREY WAYNE HANSEN, PLAINTIFFS-RESPONDENTS,
vC6 CAPITAL FUNDING LLC, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


CARTER, LEDYARD & MILBURN LLP, NEW YORK CITY (JEFFREY S. BOXER OF COUNSEL), FOR DEFENDANT-APPELLANT.
THE BASILE LAW FIRM, P.C., JERICHO (CATHERINE MCGOVERN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from a decision of the Supreme Court, Ontario County (J. Scott Odorisi, J.), entered August 20, 2020. The decision granted the motion of plaintiffs for a preliminary injunction. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in AH Wines, Inc. v C6 Capital Funding LLC ([appeal No. 2] — AD3d — [Nov. 12, 2021] [4th Dept 2021]).
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court